METHOD AND SYSTEM FOR USE IN
DYNAMOMETER TESTING OF A MOTOR VEHICLE



FIRST OFFICE ACTION

This action is in response to the Applicant’s Preliminary Amendment dated Nov. 13, 2019.

DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element numbers 112 and 212A which are set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 200 and 700 which are not set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because element number 210 has been used to designate the floor (paragraph 60), wheel (paragraph 60), dynamometer test unit (paragraph 84) and linear actuator (paragraph 86).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

ABSTRACT

The Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because of the use of the legal phraseology “said”. Correction is required. See MPEP § 608.01(b).

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, but the Applicant is ask to verify that the element numbers 

used in the drawings are not used to designate different parts in the specification. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 9 makes reference to “the support” but no such support was previously set forth.
Claim 24 makes reference to “at least two dynamometer test units” but only one such unit was previously set forth.

Allowable Subject Matter

Claims 1 - 8, 10 - 23, and 25 have been allowed.

Independent claim 1 is allowed because the prior art fails to teach or suggest a method for use in dynamometer testing of a vehicle having a steering mechanism, comprising:
when changing the steering angle of a wheel hub, applying an external force acting on the dynamometer test unit to influence the force required by the vehicle steering mechanism to change steering angle of said wheel hub.

Independent claim 17 is allowed because the prior art fails to teach or suggest a vehicle dynamometer system for dynamometer testing of a vehicle having a steering mechanism, comprising:
a force applying means configured to, during testing when an output shaft of the dynamometer power source is rigidly connected to a wheel hub of a vehicle, apply a force acting on the dynamometer test unit to rotate the dynamometer test unit in a horizontal plane about a rotation joint of the wheel hub.

Claims 2 - 8, 10 - 16, 18 - 23, and 25 are allowed due to, at least, their dependency on either claim 1 or claim 17.
Dependent claims 9 and 24 would likewise be allowed but need to be rewritten to overcome the above rejection under 35 U.S.C. 112.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Eric S. McCall/            Primary Examiner
Art Unit 2856